                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

LEWIS JOHNSON,

      Plaintiff,

v.                                                 Case No. 5:19cv407-TKW-MJF
MARK INCH, et al.,

      Defendants.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 8). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation and the case file, I agree

with the magistrate judge’s determination that this case should be dismissed based

on Plaintiff’s failure to comply with court orders. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is dismissed, and the Clerk shall close the case file.

             DONE and ORDERED this 16th day of March, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
